Order entered October 22, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00411-CV

                         TONYA PARKS, Appellant

                                      V.

AFFILIATED BANK, AFFILIATED BANK FSB, AFFILIATED BANK FSB,
INC., BANCAFFILIATED, INC., JOSHUA CAMPBELL AND KATHERINE
                    CAMPBELL, Appellees

               On Appeal from the County Court at Law No. 2
                           Dallas County, Texas
                   Trial Court Cause No. CC-19-01614-B

                                   ORDER

      Before the Court is court reporter Robin N. Washington’s October 21, 2021

request for an extension of time to file the reporter’s record. We GRANT the

request and ORDER the record be filed no later than November 10, 2021.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE